Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 12, 2015

The Court of Appeals hereby passes the following order:

A15A1002. HARRIS v. THE STATE.

       Appellant in the above-referenced case was convicted following a jury trial,
and his trial counsel timely filed a notice of appeal on December 19, 2014. After the
notice of appeal was filed, appellant’s counsel, who like appellant’s trial counsel is
an employee of the DeKalb County Public Defender’s Office, determined that
appellant has a claim for ineffective assistance of trial counsel, requiring the
appointment of conflict-free counsel. Consequently, appellant has now filed a motion
with this Court, seeking a remand of this case to the trial court so that conflict-free
appellate counsel can be appointed and the trial court can conduct an evidentiary
hearing on appellant’s ineffective-assistance claim.
       Given these circumstances, our practice is to remand the case for appointment
of conflict-free counsel and an evidentiary hearing on appellant’s ineffective-
assistance claim. See, e.g., Hung v. State, 282 Ga. 684, 685 (2) (653 SE2d 48) (2007);
Potter v. State, 272 Ga. 430, 432 (3) (530 SE2d 725) (2000). Accordingly, it is hereby
ordered that this case be remanded to the trial court so that conflict-free counsel can
be appointed and the court can conduct an evidentiary hearing on appellant’s
ineffective-assistance-of-counsel claim. It is further ordered that if the trial court finds
that appellant was denied effective assistance of trial counsel, appellant shall be
entitled to a new trial; however, if the trial court finds that appellant was not denied
effective assistance of trial counsel, then appellant will be entitled to file a notice of
appeal within 30 days of the entry of any such adverse order.
Court of Appeals of the State of Georgia
                                     03/12/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.